MEMORANDUM DECISION
Relator, Roy L. Tyrrell, commenced this original action requesting a writ of mandamus which orders respondent Industrial Commission of Ohio to vacate its order denying his application for permanent total disability compensation, and to enter an order finding he is entitled to said compensation.
Pursuant to Civ.R. 53 and Section M, Loc.R. 12 of the Tenth Appellate District, this matter was referred to a magistrate who issued a decision, including findings of fact and conclusions of law. In her decision the magistrate noted that relator does not challenge the medical evidence on which the commission relied to find relator is capable of performing sedentary work. Rather, relator challenges the commission's analysis of the non-medical disability factors. The magistrate, however, concluded the commission adequately explained its rationale. Moreover, because the commission's explanation is supported by some evidence, the magistrate decided the requested writ should be denied.
Relator has filed objections to the magistrate's conclusions of law, rearguing those matters adequately addressed in the magistrate's decision. While the evidence relating to the non-medical factors is not overwhelming, the evidence the commission relied on and its explanation are minimally sufficient. For the reasons set forth in the magistrate's decision, the objections are overruled.
Following independent review pursuant to Civ.R. 53, we find the magistrate has properly determined the pertinent facts and applied the salient law to them. Accordingly, we adopt the magistrate's decision as our own, including the findings of fact and conclusions of law contained in it. In accordance with the magistrate's decision, the requested writ is denied.
Objections overruled; writ denied.
BOWMAN and PETREE, JJ., concur.